Case 20-18445-JKS Doc 333 Filed 09/14/20 Entered 09/15/20 08:23:19                                          Desc Main
                           DocumentCOURT
        UNITED STATES BANKRUPTCY       Page 1 of 3
        DISTRICT OF NEW JERSEY
           Caption in Compliance with D.N.J. LBR 9004-1(b)

           COLE SCHOTZ P.C.
           Michael D. Sirota, Esq.                                                                  FILED
                                                                                            JEANNE A. NAUGHTON, CLERK
           Ryan T. Jareck, Esq.
           Court Plaza North                                                                SEPT. 14 , 2020
           25 Main Street                                                                     U.S. BANKRUPTCY COURT
           Hackensack, New Jersey 07601                                                             NEWARK, N.J.

           Telephone: (201) 489-3000
           Facsimile: (201) 489-1536
                                                                                              BY:   Zelda Haywood
                                                                                                       DEPUTY
           Email: msirota@coleschotz.com
                  rjareck@coleschotz.com

           Attorneys for Debtors
           and Debtors in Possession

                                                                             Case No.: 20-18445 (JKS)
           In Re:
                                                                             Chapter: 11
           RTW RETAILWINDS, INC., et al.,
                                                                             Judge: Hon. John K. Sherwood
                                                Debtors.1

                                                                             (Jointly Administered)

    ORDER SHORTENING TIME PERIOD FOR NOTICE, SETTING HEARING AND LIMITING
  NOTICE OF HEARING ON DEBTORS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING (I)
     REJECTION OF LEASE AGREEMENT, EFFECTIVE AS OF THE REJECTION DATE, (II)
  ABANDONMENT OF ANY PERSONAL PROPERTY, EFFECTIVE AS OF THE REJECTION DATE,
                       AND (III) GRANTING RELATED RELIEF

 (For Matters Heard During Operation of the United States Bankruptcy Court’s Amended General Order
    Regarding Court Operations Under Exigent Circumstances Caused by Coronavirus (COVID-19))


                    The relief set forth on the following pages, numbered two (2) and three (3), is
     hereby ORDERED.



                                                              __________________________________________
                                                              HONORABLE JOHN K. SHERWOOD
                                                              UNITED STATES BANKRUPTCY JUDGE

 Dated: September 14, 2020

          1
            The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
 number, as applicable, are as follows: RTW Retailwinds, Inc. (1445); Lerner New York Holding, Inc. (2460);
 Lernco, Inc. (4787); Lerner New York, Inc. (2137); New York & Company, Inc. (4569); Lerner New York GC,
 LLC (6095); Lerner New York Outlet, LLC (6617); New York & Company Stores, Inc. (6483); FTF GC, LLC
 (7341); Lerner New York FTF, LLC (6279); Fashion to Figure, LLC (6997); FTF IP Company, Inc. (6936). The
 Debtors’ principal place of business is 330 W. 34th St., 9th Floor, New York, New York 10001.
 60917/0001-21265784v1
Case 20-18445-JKS          Doc 333     Filed 09/14/20 Entered 09/15/20 08:23:19         Desc Main
                                      Document      Page 2 of 3

         After review of the application of RTW Retailwinds, Inc. and its subsidiaries, as debtors
and debtors in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”
or “Applicants”) for a reduction of time for a hearing on the Debtors’ Motion for Entry of an
Order Authorizing (I) Rejection of Lease Agreement Effective as of the Rejection Date, (II)
Abandonment of any Personal Property, Effective as of the Rejection Date, and (III) Granting
Related Relief (the “Motion”), under Fed. R. Bankr. P. 9006(c)(1), it is

         ORDERED as follows:

         1. A hearing will be conducted on the Motion on September 30, 2020, at 10:00 a.m.
(prevailing Eastern Time) before the Honorable John K. Sherwood in the United States
Bankruptcy Court for the District of New Jersey, Martin Luther King, Jr. Federal Building, 50
Walnut Street, Third Floor, Newark, NJ 07102, Courtroom No. 3D.

         2. The Applicants must serve a copy of this Order, and all related documents, on the
following parties: Vornado Realty Trust (the counterparty to the Lease Agreement) and Sullivan
& Cromwell LLP (c/o Brian D. Glueckstein, Esq.), their counsel by  each,  any of the
following methods selected by the Court

      fax, ■ overnight mail,  regular mail, email or ECF Notice,  hand delivery.


         3. The Applicant must also serve a copy of this Order, and all related documents, on the
following parties: the Office of the United States Trustee, counsel for the Official Committee of
Unsecured Creditors, and all parties who filed a notice of appearance or requested notice in the
Debtors’ cases

by  each,  any of the following methods selected by the Court:

      fax,  overnight mail, ■regular mail,  email,  hand delivery.


         4. Service must be made:
                    on the same day as the date of this order, or

                   ■ within 1 day(s) of the date of this Order.
      5. Notice by telephone:
                   is not required

                  ■ must be provided to all parties listed in Paragraph 2 above______________

                                                                                         Rev.3/23/20
60917/0001-21265784v1
Case 20-18445-JKS            Doc 333    Filed 09/14/20 Entered 09/15/20 08:23:19         Desc Main
                                       Document      Page 3 of 3

                         ■ on the same day as the date of this Order, or

                          within _________ day(s) of the date of this Order.

         6. A Certification of Service must be filed prior to the hearing date.


         7. Any objections to said motion/application identified above:

                  ■ must be filed with the Court and served on all parties in interest by electronic
                  or overnight mail ____2______ day(s) prior to the scheduled hearing; or

                   may be presented orally at the hearing.


         8.      For motions/applications being heard on shortened time during the time period in
which the New Jersey Bankruptcy Court’s Amended General Order Regarding Court Operations
Under the Exigent Circumstances Created by Coronavirus (COVID-19) is operative, any party
who wishes to prosecute or oppose the motion/application, or otherwise listen in, must appear by
phone, unless instructed otherwise.

                  ■ Parties are directed to make arranges to appear telephonically via Court
         Solutions. (https://www.court-solutions.com/ or dial 917-746-7476)

                   Other:




                                                                                            Rev.3/23/20
60917/0001-21265784v1
